DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I in the reply filed on June 6, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on June 6, 2022.
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is grammatically awkward and the Applicant is advised to amend the title of the invention to be --A PERSONAL MOBILITY DEVICE AND CONTROL METHOD THEREOF--
The specification uses the terms “a personal mobility” or “the personal mobility” which is grammatically awkward and should be changed to --a personal mobility device-- or --the personal mobility device--.
Appropriate correction is required.
Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claims 1-12 recite “a personal mobility” or “the personal mobility” which is grammatically awkward and should be changed to --a personal mobility device-- or --the personal mobility device--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structural element that allows the control server to know a user’s body information.  Claim 5, lines 6-7, recites “based on user body information transmitted from the control server through authentication”, but the claim does not disclose how the control server knows what user to authenticate.  What structure does a user interact with so that the height adjustment device can be altered to suit the user?  Paragraph 0046 of the specification discloses “A user who wants to rent and use the personal mobility 100 may request user authentication from the control server 166 through a user terminal 167”.  Should claim 5 disclose a limitation along the lines of “a user terminal that is configured to be engaged by the user to authenticate the user so as to allow user body information to be transmitted to the control server”?
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 5, recites “measuring user body information” which is indefinite because it is unclear what the difference is between the user body information from line 5 and the user body information from line 2.  Is the Applicant referring to the same user body information in lines 2 and 5?  Should line 5 be changed to --measuring the user body information--?
Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the step where a user interacts with the personal mobility device in some manner so that the user’s profile/body can be communicated to the control server.  How does the user interact with the control server?  Where does the user input information regarding their body?  For example, if a user would walk up to the personal mobility device how would the control server know what user is trying to operate the personal mobility device?  Paragraph 0046 of the specification discloses “A user who wants to rent and use the personal mobility 100 may request user authentication from the control server 166 through a user terminal 167”.  Should claim 9 disclose a step where a user requests authentication from the control server through a user terminal?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiedler (US 2016/0001782 A1).
Regarding claim 1, Fiedler discloses a personal mobility (Paragraph 0008) comprising:
a height adjustment device (the device that changes the steering wheel positions; Paragraph 0027) configured to adjust a height of a steering handle (a steering wheel);
an image sensor (140; the device that measures a user’s face geometry; Paragraph 0029) configured to measure user body information (a user’s face geometry; Paragraph 0029); and
a controller (160, 165, 170; the structure that sends the signal to the height adjustment device to alter the position of the steering wheel) configured to control the height adjustment device to adjust the height of the steering handle based on the user body information measured by the image sensor.
Regarding claim 2, Fiedler discloses that the controller is configured to control the height adjustment device to adjust the height of the steering handle based on additional user body information (a user’s fingerprint) transmitted from a control server (where a user’s identification is stored) through authentication.
Regarding claim 8, Fiedler discloses a control method of a personal mobility (Paragraph 0008) comprising a height adjustment device (the device that changes the steering wheel positions; Paragraph 0027) to adjust a height of a steering handle (a steering wheel) and an image sensor (140; the device that measures a user’s face geometry; Paragraph 0029) to measure user body information (a user’s face geometry; Paragraph 0029), the control method comprising:
determining whether a user is authenticated (Paragraph 0031 discloses detecting if sufficient information is available to make identification);
measuring user body information (a user’s face geometry; Paragraph 0029) with the image sensor when the user is authenticated (a user’s face geometry is used to identify the user thus the limitation can be read such that the results of the image sensor lead to the user’s authentication/identification); and
controlling the height adjustment device to adjust the height of the steering handle based on the user body information measured by the image sensor (the steering wheel positions is adjusted when the user is identified through use of the image sensor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler (US 2016/0001782 A1) in view of Chi et al. (TW I287519 B; see provided machine translation).
Regarding claim 3, Fielder discloses all of the claim limitations, see above but does not disclose that the height adjustment device comprises:
a lower steering shaft connected to a front wheel side;
an upper steering shaft disposed above the lower steering shaft and configured to enable lifting, the upper steering shaft having an upper end to which the steering handle is connected; and
a lifting driving device installed at connection portions between the lower steering shaft and the upper steering shaft, the lifting driving device configured to ascend and descend the upper steering shaft.
Chi et al. teaches a personal mobility device (1) that includes a height adjustment device (20) that is comprised of:
a lower steering shaft (12) connected to a front wheel side;
an upper steering shaft (13) disposed above the lower steering shaft and configured to enable lifting, the upper steering shaft having an upper end (the end where the handles are located) to which the steering handle is connected; and
a lifting driving device (20) installed at connection portions (the area where 13 goes into 12) between the lower steering shaft and the upper steering shaft, the lifting driving device configured to ascend and descend the upper steering shaft.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the height adjustment device of Fielder to be comprised of a lower steering shaft be connected to a front wheel side, to have an upper steering shaft disposed above the lower steering shaft and be configured to enable lifting, to have the upper steering shaft have an upper end to which the steering handle is connected, to have a lifting driving device installed at connection portions between the lower steering shaft and the upper steering shaft, and to have the lifting driving device be configured to ascend and descend the upper steering shaft, as taught by Chi et al., for the purpose of providing an adjustment mechanism that allows adjustment of the handlebars without requiring the user to physically move the handlebar connection structure thus allowing users of various strengths and/or abilities to optimize a specific handlebar position. 
Regarding claim 4, Fielder in view of Chi et al. discloses that the lifting driving device comprises:
a lifting screw shaft (221; Chi et al.) located in the upper steering shaft and configured to be screwed to the upper steering shaft; and
a lifting motor (22; Chi et al.) installed on the lower steering shaft and configured to rotate the lifting screw shaft in a forward or reverse direction.
Allowable Subject Matter
Claims 5-7 and 9-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shen et al. (US 11,084,400 B2) discloses a bicycle with a personalized adjustment mechanism that uses a biometric feature identification device that can be used to identify fingerprints, palm prints, vocal prints, vascular markings, etc.  The adjustment mechanism can adjust a bicycle handlebar.
Wu (CN 109145750 A) discloses a driver identity authentication method and system that uses a 3D depth camera used for obtaining infrared grey data and 3D depth of the face data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656